Citation Nr: 1642780	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-25 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for back pain.

2.  Entitlement to service connection for a bilateral ankle condition, to include as secondary to service-connected hallux valgus, post-operative right and left foot.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a disability rating in excess of 10 percent for hallux valgus, right foot post operative.

5.  Entitlement to a disability rating in excess of 10 percent for hallux valgus, left foot post operative.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee, and Montgomery, Alabama, respectively.

The December 2012 rating decision denied the claims pertaining to a back condition, PTSD, and hallux valgus of both feet.  The Veteran timely filed a notice of disagreement (NOD) that same month, however a handwritten note written on that document, apparently by an employee of the RO, indicated that it was not accepted for a lack of specificity.  There is no indication that the RO ever asked the Veteran for clarification pursuant to 38 C.F.R. § 19.26(b) (2015).  Given these circumstances, the Board has reviewed this determination regarding the adequacy of the NOD and disagrees with the RO's finding.  The Veteran wrote that he disagreed with the rating decision and asked for a review of documents related to the PTSD, back, and feet.  The Board finds that this communication adequately expressed a desire for appellate review as it pertained to each claim decided in the December 2012 rating decision.  See 38 C.F.R. § 20.201.  Accordingly, it is considered an adequate, timely NOD and it placed those issues into appellate status.                   See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Thus, they are before the Board and reflected as such on the title page.  They will be further discussed in the REMAND portion of the decision below.

In July 2016, Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  See July 2016 Board hearing transcript.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the claims on appeal is required.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Bilateral Ankle Condition

The Veteran seeks service connection for a bilateral ankle condition.  In April 2010, Veteran underwent a VA examination to determine the nature and etiology of his bilateral ankle condition.  The examiner did not diagnose a current disability, despite acknowledging symptoms such as pain, weakness, stiffness, and occasional swelling.  The Board notes that these symptoms, in and of themselves, are not considered a disability for VA purposes.  See Sanchez-Benitez, 13 Vet. App. 282, 285 (1999).  They do, however, indicate that a current disability may exist, and more recent VA treatment records indicate that such disability may be characterized as sinus tarsitis or radiculopathy.  See April 2015 Podiatry E & M Note.  The Board notes that these two disabilities have not been affirmatively diagnosed, rather they were listed by the VA podiatrist as possible diagnoses.  Accordingly, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of his ankle condition.  The examination should be conducted by a podiatrist.

All Other Claims on Appeal

As discussed in the introduction, the Veteran also has appellate claims pertaining to his back, PTSD, and hallux valgus in both feet.  These claims were denied in a December 2012 rating decision, and the Veteran filed a timely NOD with that decision the same month.  To date, no statement of the case (SOC) has been issued.  Accordingly, remand is required for the issuance of a SOC.  38 C.F.R. § 19.9(c); see Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral ankle condition.  The examination should be conducted by a podiatrist.  The entire claims file must be reviewed in conjunction with the examination.

The podiatrist is asked to provide a diagnosis or diagnoses for the Veteran's bilateral ankle condition.  He or she should note that an April 2015 podiatry note identified sinus tarsitis and radiculopathy as possible diagnoses.  These potential disabilities should be considered and an explanation should be provided for the ultimate diagnosis or lack thereof.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis. Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions.

For each diagnosed disability, the podiatrist is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred during, or is otherwise related to, active service.

The podiatrist is also asked to answer whether it is at least as likely as not that the disability was proximately caused or aggravated by the Veteran's service-connected hallux valgus in both feet.

The podiatrist should note that this second question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  Thus, even if the Veteran's ankle disability was not caused by his hallux valgus, it could have potentially been aggravated by it.  If aggravation is found, to the extent possible, the podiatrist should attempt to establish a baseline level of severity of the ankle condition prior to aggravation by the hallux valgus.

A complete rationale must be provided for all opinions expressed.  The rationale must consider the pertinent evidence of record, to include the Veteran's lay statements.
3.  Issue a statement of the case for the following issues:

a.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for back pain.

b.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

c.  Entitlement to a disability rating in excess of 10 percent for hallux valgus, right foot post operative.

d.  Entitlement to a disability rating in excess of 10 percent for hallux valgus, left foot post operative.

The Veteran must be sent a notice letter informing him of the need to file a substantive appeal to perfect these issues to the Board.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 





Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




